Citation Nr: 0730350	
Decision Date: 09/26/07    Archive Date: 10/01/07	

DOCKET NO.  06-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment calculated in the amount of $5,344 of 
compensation benefits paid to the veteran for a dependent 
spouse was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from June 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that reduced the veteran's 
compensation award, thus creating the overpayment at issue in 
this appeal.  

Statements by the veteran and his representative during the 
course of this appeal may be construed as an informal claim 
for a waiver of recovery of the overpayment based on the 
issue on the basis of equity and good conscience.  
Consequently, this matter is REFERRED to the RO for review 
and/or clarification, as well as any additional appropriate 
action.


FINDINGS OF FACT

1.  The veteran was in receipt of additional compensation 
benefits for a dependent spouse when he and his first wife 
were divorced in August 1994.

2.  The veteran remarried in August 2001 and the RO received 
notification from the veteran of his remarriage in July 2003.  

3.  Documentary evidence of the veteran's divorce from his 
first wife in August 1994 and his remarriage to his second 
wife in August 2001 was received at his RO hearing in 
December 2003.  





CONCLUSION OF LAW

An overpayment calculated in the amount of $5,344 of 
compensation benefits paid to the veteran for a dependent 
spouse was properly created.  38 U.S.C.A. §§ 1115, 5103, 
5103A, 5107, 5112, 5124 (West 2002); 38 C.F.R. §§ 3.100, 
3.102, 3.159, 3.204, 3.206, 3.213, 3.217 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

The veteran was not provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) in connection with his current claim.  
However, the Board finds that it is the law, and not the 
evidence, that is dispositive in this case, and as such, 
notice is not required.  Cf. Livesay v. Principi, 15 Vet. 
App. 165 (en banc) (2001); Parker v. Principi, 15 Vet. App. 
407 (2002 (VCAA inapplicable to claims of clear and 
unmistakable error).   

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where the claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC5-2004 (June 23, 2004).  The United States Court of 
Appeals for Veterans Claims (Court) has also held that where 
the law, and not the underlying facts or the development of 
the facts are dispositive in a matter, the Veterans Claims 
Assistance Act can have no effect on the appeal.  Manning v. 
Principi, 16 Vet. App. 534 (2003).  The Court has held that 
where there is an error in the notice, or in this case, the 
absence of appropriate notice, there is no prejudice to a 
claimant as a result of the error if the benefit sought could 
not possibly have been awarded as a matter of law.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence consists of evidence pertaining to the veteran's 
divorce from his first wife, evidence regarding his marriage 
to his second wife, and evidence of the date the VA received 
that information.  That evidence is of record.  The veteran 
has also made reference to specific items of evidence in 
which he asserts demonstrates that the VA was provided this 
information at an earlier date.  That evidence is also of 
record.  

Beyond this evidence the veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and the duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  As noted, 
this case essentially involves the application of the law 
through the undisputed facts and evidence in this case.  
Therefore, the Board finds that the VA's duty to notify and 
duty to assist under the facts and circumstances of this case 
have been satisfied and will proceed to the merits of the 
veteran's appeal.  

A review of the undisputed facts in this case discloses that 
in November 1993 the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  While 
this claim was initially denied by rating decision dated in 
February 1994, a rating decision dated in March 1995 
subsequently granted service connection for PTSD and assigned 
a 30 percent evaluation for that disability.  That grant of 
service connection had the effect of increasing the veteran's 
combined service-connected disability evaluation from 
20 percent to 40 percent, the rate at which the veteran could 
receive additional compensation for dependents.  See 
38 U.S.C.A. § 1115.  The veteran was notified of this 
decision by way of an April 1995 letter.  That letter also 
informed the veteran that he may receive additional allowance 
for dependents, including a spouse and children under the age 
of 18.  The veteran was provided information as to what 
documents were required to be submitted to obtain those 
additional compensation benefits.  

In response to the RO's letter the veteran submitted the 
required documents for additional allowance for his 
dependents in May 1995.  Those documents included a marriage 
certificate showing that he had married his first wife in 
February 1969 and a VA Form 21-686c (Declaration of Status of 
Dependents).  In that document, the veteran indicated that 
his marital status was "separated" and indicated that he and 
his spouse were not living together.  

In June 1995 the veteran was informed by the RO that his 
disability compensation award had been amended to include 
additional benefits for his spouse and child.  The veteran 
was also informed that:  "You must tell us immediately if 
there is any change in the number or status of your 
dependents.  Failure to tell VA immediately of your 
dependency change will result in an overpayment which must be 
repaid."  

In August 1996 the veteran underwent a VA examination to 
assess the severity of his PTSD.  The report of that 
examination included as identifying data information that the 
veteran was divorced.  A rating decision dated in August 1996 
reviewed that examination report and continued and confirmed 
the 30 percent evaluation assigned for the veteran's PTSD.  

In July 2003 the RO solicited information from the veteran to 
verify his continued entitlement to additional benefits based 
on his dependents.  The veteran returned the requested form 
and indicated that he was married and that the date of his 
marriage was in August 2001.  The name he provided as his 
spouse differed from that of his first wife.  In response, 
the RO informed the veteran in July 2003 of a proposal to 
reduce his monthly benefit payments based on information 
received that indicated that he was no longer married to his 
first wife.  The RO requested the veteran provide a divorce 
decree from his first wife and a copy of his current marriage 
certificate.


The veteran then appeared for a hearing at the RO in December 
2003 at which time he provided a copy of a Judgment of 
Divorce showing that he and his first wife were divorced in 
August 1994 and a Certificate of Marriage showing that he had 
married his current wife in August 2001.  

In May 2004, the veteran was informed of the adjustment in 
his VA compensation award, specifically that action had been 
taken to reduce his benefits.  The veteran was also informed 
that this adjustment resulted in an overpayment of benefits 
paid to him and that he would receive separate correspondence 
with the exact amount of the overpayment.  In June 2004, the 
veteran received notice indicating that he was overpaid 
$5,344.  The veteran expressed disagreement with that 
decision and began this appeal.  

After reviewing the evidence of record, the Board finds that 
the overpayment calculated in the amount of $5,344 was 
properly created.  VA laws and regulations pertaining to the 
effective date of a reduction or discontinuance of an award 
provide that the effective date for the reduction of 
compensation by reason of divorce of a dependent of a payee 
shall be the last day of the month in which such divorce 
occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  

Since the RO did not become aware of the change in the 
veteran's marital status until the veteran responded to the 
RO's July 2003 letter in that same month, the Board finds 
that the overpayment was properly calculated between those 
dates.  The does not appear to dispute the exact calculation 
of the overpayment.  RO Hearing Transcript at 3.  Rather, the 
veteran asserts that circumstances associated with his 
service-connected disability contributed to the oversight in 
the reporting of his divorce and remarriage.  However, when 
the veteran claimed additional compensation for a dependent 
spouse with the submission of his marriage certificate for 
his first wife in May 1995, he was already divorced from his 
first wife, and had been so since August 1994.

The veteran points to two items of evidence which indicate 
that he notified VA of his divorce to his first wife.  
However, these items were insufficient to put the VA on 
notice of a change in the veteran's dependency status.  

The first item of evidence consists of a Declaration Status 
of Dependents dated in May 1995, in which the veteran 
reported that his marital status was "separated" and that 
he and his spouse were not living together.  However, the 
fact remains that that document certified by the veteran as 
true and correct to the best of his knowledge and belief as 
evidenced by his signature on that form clearly represented 
that the veteran was married at the time he signed that 
document.  

While that representation and certification by the veteran 
was clearly erroneous based on the fact that he had divorced 
his first wife in August 1994, that document provided no 
notice to the RO that the veteran was no longer married.  
Indeed, of the choices for marital status available to the 
veteran, as long as he checked that he was "married" or 
"separated" he would be entitled to additional compensation 
benefits based on a dependent spouse given his disability 
evaluation.  As such, the May 1995 declaration of status of 
dependents was insufficient to put the RO on notice of the 
veteran's divorce.  

The next item of evidence referred to by the veteran and his 
representative as putting the RO on notice of his divorce was 
the identifying data included in the August 1996 VA 
examination report which noted that the veteran was divorced.  
Statements from the veteran are generally satisfactory and 
accepted as proof of change in dependency status, 
38 C.F.R. §§ 3.204, 3.213. However, the statement must be 
made to an individual who meets certain requirements.  See 
38 C.F.R. § 3.217(b).  Those requirements include that the 
individual is authorized to receive the information or 
statement under 38 C.F.R. § 3.100; verifies certain 
identifying data about the beneficiary; and informs the 
provider of the information or statement that it will be used 
for the purpose of calculating benefit amounts.  

The examiner who performed the August 1996 VA examination was 
not authorized pursuant to 38 C.F.R. § 3.100 to receive that 
information as that authorization extends to employees of the 
Veterans Benefit Administration, while the examiner who 
performed the August 1996 VA examination is within the 
jurisdiction of the Veterans Medical Administration.  In 
addition, it is unlikely that the examiner informed the 
veteran that the information or statement would be used for 
the purpose of calculating his benefit amounts, and the 
record clearly does not reflect that the examiner did, in 
fact, inform the veteran that the statement that he was 
divorced would be used in calculating his benefit award.  

That statement also lacks any specificity as to the month and 
date of the divorce or the location where the divorce 
occurred.  See 38 C.F.R. § 3.213(a) ("for the purpose of 
reducing or discontinuing such benefits, a statement by a 
claimant or a payee setting forth the month and year of 
change of status which would result in a reduction or 
discontinuance of benefits to that person will be accepted, 
in the absence of contradictory information.")  Therefore, 
the statement recorded at the time of the veteran's August 
1996 VA examination was insufficient to notify the RO of a 
change in the veteran's marital status.  Therefore, the Board 
finds that the overpayment calculated in the amount of $5,344 
was properly created and the RO's decision regarding the 
validity of the debt is correct.


ORDER

An overpayment calculated in the amount of $5,344 of 
compensation benefits paid to the veteran for a dependent 
spouse was properly created, and the appeal is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


